Citation Nr: 0835205	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to November 
1973. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2006, the veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that pursuant to the October 2006 remand, the 
veteran's claims file was reviewed by a VA examiner in order 
to assess the relationship between the veteran's current 
hepatitis C and active service.  Such opinion was provided to 
the Board by a physician's assistant.  However, the Board 
notes that the remand instructions specifically requested the 
opinion be proffered by a physician.  Thus, the RO/AMC must 
obtain an additional opinion which comes from a physician 
concerning the etiology of the veteran's hepatitis C.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of 
Appeals for Veterans Claims vacated and remanded a Board's 
decision because it failed to ensure that the RO achieved 
full compliance with specific instructions in a Board 
remand).  



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran's 
claims file to be reviewed and an opinion 
proffered by a physician who specializes in 
gastrointestinal disease or infectious 
disease to provide an opinion regarding the 
etiology of the veteran's hepatitis C.  
Specifically, following review of the 
claims file, and upon consideration of 
sound medical principles, the physician 
should provide an opinion as to whether it 
is more likely, less likely, or at least as 
likely as not that the veteran's hepatitis 
C is the result of sexual encounters in 
service or other risk factor in service 
versus post-service risk factors such as 
heroine abuse.  (The term, "at least as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as it 
is to find against it.).  The examiner 
should provide a rationale for all opinions 
expressed.

2.  Thereafter, re-adjudicate the claim for 
service connection.  If the claim remains 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



